Citation Nr: 0635748	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-20 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of the left knee, status post 
menisectomy.   

2.  Entitlement to an initial compensable evaluation for left 
knee laxity prior to February 23, 2004.

3.  Entitlement to an increased evaluation in excess of 10 
percent for left knee laxity from February 23, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to February 
1986.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which granted a 10 percent 
evaluation for status post menisectomy of the left knee with 
arthritis, effective July 30, 2002.  In a subsequent December 
2004 rating decision, the RO granted an additional 10 percent 
evaluation for laxity of the left knee, effective February 
23, 2004.   

The veteran testified at a June 2006 Board hearing; the 
hearing transcript has been associated with the claims file.  
At that hearing, it appears that the veteran raised a claim 
for service connection for a back disability and right knee 
disability to include as secondary to her service-connected 
left knee disability.  These matters are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  Arthritis of the left knee results flexion limited to 90 
degrees, and extension limited to 10 degrees, with pain. 

2.  Prior to August 7, 2003, objective medical evidence does 
not reflect recurrent subluxation or lateral instability in 
the left knee.

3.  From August 7, 2003, medical evidence shows left knee 
buckling and locking, and slight laxity of the medial and 
lateral ligaments with varus/valgus testing.  

4.  The veteran has a 4-inch long, tender surgical scar on 
the left knee. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left knee, status post menisectomy, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5010, 5260, and 5261 (2006).

2.  Prior to August 7, 2003, the criteria for a separate 
compensable evaluation for left knee laxity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5257 (2006).

3.  From August 7, 2003, the criteria for a separate 10 
percent evaluation for left knee laxity have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5257 (2006).

4.  The criteria for a separate 10 percent evaluation for a 
tender surgical scar on the left knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to her claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a specific 
disability rating or effective date prior to the initial 
rating decision.  However, there is no indication that any 
notice deficiency reasonably affects the outcome of this 
case.  Thus, the Board finds that any failure is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2006), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
her claim, and to respond to VA notices.  The veteran and her 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Background and Evidence

Treatment reports from Dr. J.K.I. from July 2002 to August 
2002 reflect tenderness, swelling, restricted movement, and 
effusion in the left knee.  

During a March 2003 VA examination the veteran reported 
wearing a brace for her knee.  The veteran had a 4-inch scar 
on the left knee that extended from the lateral aspect above 
the patella to the mid-patella.  The scar was a quarter inch 
wide and was thin centrally.  There was no puckering of the 
skin or tenderness with palpitation.  The veteran had 110 
degrees passive flexion and zero degrees passive extension 
with consideration for pain, fatigue, weakness, lack of 
endurance, incoordination, altered by repetition.  Bending 
the knee appeared uncomfortable at 90 degrees or greater.  
The veteran walked with a limping gait, favoring the left 
knee.  She was able to walk on heels and toes with 
difficulty.  She took oxycodone for pain.  There was no 
instability or giving away.

VA treatment records show that the veteran wore a knee brace 
for pain management and laxity.  (See VA Treatment Records, 
May 2003 to December 2003).  In May 2003, the veteran was 
seen by VA for locking of the knees and was prescribed 
crutches.  She reported that her knees gave out all the time.  
Anterior/posterior drawer sign was negative, and the veteran 
did not have excessive valgus/varus laxity.  She had marked 
tense effusion of the left knee, lacked 10 degrees extension, 
and could only flex 45 degrees.  She was assessed with a 
loose body in the joint and advanced degenerative joint 
disease.  

The veteran was seen by VA in June 2003 with complaints of 
pain and giving way of the left knee.  There was no effusion 
to the joint.  She had tenderness about the patella with some 
crepitus, and was very tender about the lateral joint line.  
Range of motion was from 0 degrees to 120 degrees; the 
veteran had pain with flexion and extension.  The veteran had 
no instability with varus/valgus stress testing on extension 
or flexion.  She had a negative anterior drawer and Lachman 
tests.  X-rays reflect some arthritic change under the 
patella.  She had a small flabella.  She had no loose bodies.  
She had a lateral scar.  The examiner stated that this was 
typically seen with an open lateral menisectomy; he suspected 
that was the surgery she had.  The examiner stated that the 
results of these procedures were not good and the incidence 
of post-traumatic arthritis was extremely high.  

An August 2003 VA treatment report shows that the veteran was 
positive for new arthralgia, myalgia, weakness or joint 
swelling, and was positive for knee buckling and locking.  

A September 2003 VA treatment report indicates that the 
veteran's knee gave out 6 days prior.  She was referred to 
Prosthetics for a cane and left side corset.   

In October 2003, the veteran was assessed with arthritis in 
the knee as she was missing her lateral meniscus.  The VA 
treatment report shows that she had a complete lateral 
menisectomy and that she had changes on the lateral aspect of 
the knee and the tibial spine.  She had a small effusion in 
the knee.  The medial meniscus and ligaments were intact.  
The veteran wore a brace and used crutches part of the time, 
and had a bad limp with walking.  She was very tender over 
both the medial and the lateral joint lines.  

A February 2004 VA treatment report noted that the veteran 
missed days at work from time to time.  She was treated with 
SynVisc injections with little improvement. The veteran had 
active range of motion from 10 degrees to 90 degrees, lateral 
instability of 1 to 2+, and -5/5 muscle strength.

May 2004 VA treatment reports reflect active range of motion 
from 5 degrees to 90 degrees, and 5/5 muscle strength.  The 
examining physician stated that the veteran would probably 
need a change in occupation which required less weight 
bearing, walking, and standing.  She was not a candidate for 
knee replacement at her age. 

A November 2004 VA examination reflects daily pain.  The 
veteran had to wear a brace every day for joint instability 
or giving away.  The examiner stated that VA orthopedic 
records showed lateral instability on February 23, 2004, and 
no instability on June 10, 2003.  The examiner indicated that 
this did not affect her usual occupation, except that she 
could not bend, stoop, or work the window because she could 
not stand all day in her occupation as a post office clerk.  
There was no additional loss in range of motion due to pain, 
fatigue, weakness, and lack of endurance following repetitive 
use.  She had slight laxity of the medial and lateral 
ligaments in the left knee with varus/valgus testing in 30 
degrees of flexion and extension.  The left knee was stable 
in the anterior and posterior cruciate ligament with 
Lachman's and anterior drawer testing.  The examiner stated 
that the veteran appeared to have a lot of knee pain and 
could not hold one position for long during the examination.  
There was anterior tenderness along the sides of the patella 
and posterior knee, guarding of the left knee, and left knee 
swelling.  The veteran was diagnosed with residuals of status 
post left knee menisectomy with arthritis, laxity, and a 
tender scar.  The examiner stated that the veteran's knee 
condition was at least as likely as not severe, with 8 out of 
10 pain; she was on a narcotic; she had the appearance of 
significant pain on examination; there was knee laxity 
requiring a brace; and there was a reported need for a future 
knee replacement.

C.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In the current appeal, because the RO issued 
a new rating decision in December 2004, granting an 
additional evaluation for laxity of the left knee, effective 
February 23, 2004, the Board will evaluate the level of 
disability due to laxity of the left knee both prior to and 
from February 23, 2004.  The Board notes that a staged rating 
is not for consideration for the issue of arthritis of the 
left knee, status post menisectomy.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  Degenerative 
arthritis is rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  Limitation 
of motion for the knees and legs in this case should be rated 
under Diagnostic Codes 5256, 5260-5261.  See id. 

Ankylosis of the knee is evaluated under Diagnostic Code 
5256.  38 C.F.R. § 4.71a (2006).  A 60 percent evaluation is 
assigned for extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more; a 50 percent 
evaluation is assigned for flexion between 20 and 45 degrees; 
a 40 percent evaluation is assigned for flexion between 10 
and 20 degrees; and a 30 percent evaluation is assigned for a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Id. 

Other impairments of the knee are assigned a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability; a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability; and a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  
The Board notes that words such as "severe," "moderate," 
and "mild" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, VA must evaluate all 
evidence, to the end that decisions will be equitable and 
just. 38 C.F.R. § 4.6 (2006).  Although the use of similar 
terminology by medical professionals should be considered, is 
not dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2006).

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2006).

A 10 percent evaluation is assigned for removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2006).

Limitation of flexion of the leg warrants a 30 percent 
evaluation where flexion is limited to 15 degrees; a 20 
percent evaluation where flexion is limited to 30 degrees; a 
10 percent evaluation where flexion is limited to 45 degrees; 
and a 0 percent evaluation where flexion is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

The Board notes that, in a precedent opinion, the VA General 
Counsel held that separate ratings may be assigned under 
Diagnostic Codes 5260 and 5261 for disability of the same 
joint. VAOPGCPREC 9-2004 (September 17, 2004). 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2006).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  

A claimant may not be compensated twice for the same 
symptomatology, as "such a result would over-compensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.

Scars that are superficial and painful on examination are 
assigned 10 percent evaluation. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).  A superficial scar as one not associated 
with underlying soft tissue damage. Id. at Note (1).  A 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even if amputation of the part would not 
warrant a compensable evaluation. Id. at Note (2).

The VA Schedule for Rating Disabilities also provides a 10 
percent rating for a scar, other than head, face or neck, 
that is superficial and does not cause limitation of motion, 
if it is 144 square inches or more in size (929 square cm).  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).  A scar can 
also be rated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  A 
higher rating requires a scar that is deep or causes 
limitation of motion.  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2006).

1.  Arthritis of the Left Knee 

The veteran was assigned a 10 percent evaluation under 
Diagnostic Code 5010 for arthritis of the left knee, status 
post menisectomy.  As noted above, traumatic arthritis is 
rating as degenerative arthritis which in turn is generally 
rated based on limitation of motion of the affected joint.  

Range of motion in the veteran's left knee has been measured 
at 0 degrees to 110 degrees, with pain noted at 90 degrees; 
10 degrees to 45 degrees; 0 degrees to 120 degrees with 
additional pain noted; 10 degrees to 90 degrees; 5 degrees to 
90 degrees; and 10 degrees to 90 degrees with consideration 
of pain.  (See VA Treatment Records, March 2003, May 2003, 
June 2003, February 2004, May 2005, and November 2004).  

The Board finds that veteran's disability most closely 
resembles the criteria for a 0 percent (noncompensable) 
evaluation for flexion limited to 90 degrees, with 
consideration of pain under Diagnostic Code 5260.  Id. at 
Diagnostic Codes 5260.  Although flexion limited to 45 
degrees was recorded on one examination, the Board finds that 
overall the record indicates a degree of flexion much greater 
than that.  The records relevant to this appeal more 
consistently demonstrate flexion to 90 degrees.  As such, the 
Board is unable to conclude that a separate or higher 
evaluation is in order for arthritis resulting in limitation 
of flexion.  However, the Board finds that the veteran's 
disability does most closely resemble the criteria for a 10 
percent evaluation for extension limited to 10 degrees, with 
consideration of pain under Diagnostic Code 5261.  Id. at 
Diagnostic Code 5261.  Functional loss due to pain, weakness 
or fatigability, and limitation of motion under 38 C.F.R. § 
4.40 has been considered in making this determination.  See 
C.F.R. §§ 4.40 and 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Thus, the Board finds that the veteran is 
properly assigned a 10 percent evaluation under Diagnostic 
Code 5010-5261, with the consideration of functional loss due 
to pain.  Id.   

The veteran is not shown to have ankylosis of the left knee 
to warrant an evaluation under Diagnostic Code 5256.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5256 (2006).  

2.  Left Knee Laxity

The veteran was assigned a 10 percent evaluation under 
Diagnostic Code 5257 for left knee laxity from February 23, 
2004.  

The Board finds that the veteran's left knee laxity warrants 
a 10 percent evaluation from August 7, 2003.  March 2003 and 
June 2003 VA examinations reflect no instability or giving 
away on testing.  An August 7, 2003 VA treatment report 
notes, however, that veteran was positive for knee buckling 
and locking.  September 2003 VA treatment records indicate 
that the veteran was seen after her knee gave out 6 days 
prior; she was referred to Prosthetics for a cane and left 
side corset.  A February 2004 VA treatment report noted 
lateral instability 1 to 2+.  A November 2004 VA examination 
reflects left knee slight laxity, but no instability.  The 
Board finds that the veteran's disability warrants a 10 
percent evaluation for slight left knee laxity from August 7, 
2003.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
4.3, 4.7 (2004).   

The Board has considered whether the veteran's disability 
would warrant a higher evaluation under Diagnostic Code 5259, 
which assigns a 10 percent evaluation for removal of 
semilunar cartilage, which is symptomatic.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2006).  The November 2004 VA 
examination shows that the veteran's lateral meniscus was not 
identified and that there had likely been a lateral 
menisectomy.  Although the VA examination reflects 
symptomatic removal of semilunar cartilage, the veteran's 
symptoms of pain, limitation of motion, and fatigability have 
already been considered in her 10 percent evaluation under 
Diagnostic Code 5261.  Moreover, any instability or laxity of 
the left knee has been contemplated in the separate 10 
percent evaluation for left knee symptomatology.  As such, an 
additional evaluation is not warranted for the same 
symptomatology.  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993); 38 C.F.R. § 4.14 (2006).  

Medical evidence does not reflect dislocated semilunar 
cartilage to warrant evaluations under Diagnostic Code 5258.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006).  

3.  Left Knee Surgical Scar

In her May 2003 notice of disagreement, the veteran claimed 
that she had a painful scar.  During her June 2006 Board 
hearing, the veteran reported that her scar was numb to 
touch.  The Board has considered whether the veteran warrants 
a compensable evaluation for a left knee surgical scar.  

The March 2003 VA examiner stated that the veteran had a 4-
inch scar on the knee that extended from the lateral aspect 
above the patella to the mid-patella.  There was no puckering 
of the skin or tenderness on palpitation.  An October 2003 VA 
examination shows that the veteran had a lateral scar, 
typically seen with an open lateral menisectomy, and that she 
was very tender over the lateral and medial joint lines.  A 
November 2004 VA examination reflects a tender scar on the 
left knee.  The Board finds that the veteran's left knee scar 
is analogous to a scar that is superficial and painful on 
examination under Diagnostic Code 7804.  See 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2006).  Thus, the Board finds 
that the veteran warrants a 10 percent evaluation for a 
tender left knee scar.  Id.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for a higher evaluation for 
arthritis of the left knee, status post menisectomy.  The 
Board concludes that a 10 percent evaluation is warranted for 
left knee laxity from August 7, 2003.  The Board concludes 
that the evidence supports a separate 10 percent rating for a 
tender left knee scar.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt.





ORDER

An increased rating for arthritis of the left knee, status 
post menisectomy, in excess of 10 percent, is denied.

A separate 10 percent rating, but no more, is granted for 
left knee laxity from August 7, 2003.

A separate 10 percent rating, but no more, is granted for a 
tender surgical scar of the left knee.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


